

115 HRES 1031 IH: Authorizing certain Committees of the House of Representatives to intervene in the case of Texas v. United States, No. 4:18–cv–00167–O (N.D. Tex.) and authorizing the Office of General Counsel of the House to represent such Committees in such intervention.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1031IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Ms. Rosen (for herself, Mr. Pallone, Mr. Neal, Mr. Scott of Virginia, Mr. Nadler, Mr. Hoyer, and Ms. Pelosi) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAuthorizing certain Committees of the House of Representatives to intervene in the case of Texas v.
			 United States, No. 4:18–cv–00167–O (N.D. Tex.) and authorizing the Office
			 of General Counsel of the House to represent such Committees in such
			 intervention.
	
 Whereas Texas, Wisconsin, Alabama, Arkansas, Arizona, Florida, Georgia, Indiana, Kansas, Louisiana, Paul LePage (Governor of Maine), Mississippi (by and through Governor Phil Bryant), Missouri, Nebraska, North Dakota, South Carolina, South Dakota, Tennessee, Utah, and West Virginia have filed suit in the United States District Court for the Northern District of Texas, arguing that the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119), is unconstitutional and should be enjoined, by asserting that the Act’s requirement to maintain minimum essential coverage (commonly known as the individual responsibility provision) in section 5000A(a) of the Internal Revenue Code of 1986, is unconstitutional following the amendment of that provision by the Act to provide for reconciliation pursuant to titles II and V of the concurrent resolution on the budget for fiscal year 2018 (Public Law 115–97) (commonly known as the Tax Cuts and Jobs Act);
 Whereas these State and individual plaintiffs also seek to strike down the entire Patient Protection and Affordable Care Act as not severable from the individual responsibility provision;
 Whereas, on June 7, 2018, the Department of Justice refused to defend the constitutionality of the amended individual responsibility provision, despite the well-established duty of the Department to defend Federal statutes where reasonable arguments can be made in their defense; and
 Whereas the Department of Justice not only refused to defend the amended individual responsibility provision, but it affirmatively argued that this provision is unconstitutional and that the provisions of the Patient Protection and Affordable Care Act guaranteeing issuance of insurance coverage regardless of health status or preexisting conditions (commonly known as the guaranteed issue provision), sections 2702, 2704, and 2705(a) of the Public Health Service Act (42 U.S.C. 300gg–1, 300gg–3, 300gg–4(a)), and prohibiting discriminatory premium rates (commonly known as the community rating provision), sections 2701 and 2705(b) of the Public Health Service Act (42 U.S.C. 300gg(a)(1), 300gg–4(b)) must now be struck down as not severable from the individual responsibility provision: Now, therefore, be it
	
 That— (1)the Committee on Education and the Workforce, the Committee on Energy and Commerce, the Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives are authorized to intervene on behalf of the House of Representatives in the case of Texas v. United States, No. 4:18–cv–00167–O (N.D. Tex.) in order to unconditionally defend all provisions of the Patient Protection and Affordable Care Act, the amendments made by that Act to other provisions of law, and any amendments to such provisions, including the provisions ensuring affordable health coverage for those with preexisting conditions; and
 (2)the Office of General Counsel of the House of Representatives is authorized and directed, under the supervision of the Committee on Education and the Workforce, the Committee on Energy and Commerce, the Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives, to represent such Committees in such intervention.
			